 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Civil No. l8-mc-80460-Dimitrouleas/Matthewman

THOMAS D’AGOSTINO, SR.,
an individual,

Plaimifr, \/ /

Fu_ED BY_}<¢LD.G.
VS.

FREDERICKJ. KEITEL, IH, JAN 04 2019

an individual, CA|_'§<§ELJSE. l§1|<$>]\_31¢ET
s.o. oF F`LA. - wa.BI

 

 

 

 

Defendant.

/

 

ORDER AWARDING ATTORNEY’S FEES TO JUDGMENT CREDITOR
D’AGOSTINO AND AGAINST JUDGMENT DEBTOR KEITEL

THIS CAUSE is before the Court upon Judgrnent Creditor, Thomas D’Agostino, Sr.’s
(“Judgrnent Creditor”) Memorandum as to Attorney’s Fees and Costs (“Mernorandum”) [DE
30]. Judgrnent Debtor, Frederick J. Keitel, lII (“Judgrnent Debtor”), has failed to file a timely
response to the Mernorandum. The Court has carefully reviewed the Memorandum and the
Court’s prior Orders, as well the entire docket in this case.

BACKGROUND

On Decernber ll, 2018, the undersigned entered an Order Denying Judgrnent Debtor
Keitel’s Motion for Protective Order [DE 22] and Ordering Judgment Debtor to Appear for
Deposition on December 19, 2018, at 10:00 A.M. at the West Palm Beach Offlce of Shutts &
Bowen LLP. See DE 27. In that Order, the Court granted Judgment Creditor’s request for an
award of attorney’s fees, costs, and expenses against Judgment Debtor for the time incurred by

Judgment Creditor in having to review Judgment Debtor’s Motion for Protective Order [DE 22]
l

 

 

 

and respond to it, as well as the costs incurred in retaining a court reporter. Id. at p. 4. The
Court directed counsel for Judgment Creditor to file a memorandum that addressed the hourly
rate of counsel, the time expended, the amount of reasonable attorney’s fees that Judgment
Creditor incurred, and any costs or expenses incurred. Id. at pp. 4-5. The Court also directed
Judgment Debtor to file a memorandum responding and/or objecting to the amount of attorney’s
fees and costs sought by Judgment Creditor, including the hourly rate of counsel and time
claimed to have been expended by Judgment Creditor’s counsel. Id. at p. 5. Finally, the Court
provided Judgment Creditor with an opportunity to file a reply. Id.

Judgment Creditor filed his Memorandum on December 21, 2018. He contends that his
counsel spent 2.2 hours at rates of $340 and $450 per hour reviewing Judgment Debtor’s Motion
for Protective Order and preparing the response to Judgment Debtor’s Motion for Protective
Order. [DE 30, pp. 3-4].

LEGAL STANDARD
A. Attorney’s Fees

A reasonable attorney’s fee award is “properly calculated by multiplying the number of
hours reasonably expended on the litigation times a reasonable hourly rate.” Am. Civil Liberties
Union v. Bames, 168 F.3d 423, 427 (llth Cir. 1999) (quoting Blum v. Stenson, 465 U.S. 886,
888 (1994)). This “1odestar” may then be adjusted for the results obtained by the attorney. See
Barnes, 168 F.3d at 427 (citing Loranger v. Stierheim, 10 F.3d 776, 781 (1 lth Cir. 1994)). The
reasonable hourly rate is defined as the “prevailing market rate in the relevant legal community
for similar services by lawyers of reasonably comparable skills, experience, and reputation.”
Barnes, 168 F.3d at 436 (quoting Norman v. HousingAuth. ofMontgomery, 836 F.2d 1292, 1299

(1 ith cir. 1999)).

 

 

With regard to the type of evidence that the fee claimant should produce in support of a
claim, in Barnes, the Eleventh Circuit has stated,

The “fee applicant bears the burden of establishing entitlement and documenting

the appropriate hours and hourly rates.” Norman, 836 F.2d at 1303. That burden

includes “supplying the court with Specific and detailed evidence from which the

court can determine the reasonable hourly rate. Further, fee counsel should have

maintained records to show the time spent on the different claims, and the general

subject matter of the time expenditures ought to be set out with sufficient

particularity so that the district court can assess the time claimed for each activity

. . . . A well-prepared fee petition also would include a summary, grouping the

time entries by the nature of the activity or stage of the case.” Id. (citations

omitted).

168 F.3d at 427.
1. Reasonable Hourly Rate

Both of Judgment Creditor’s attorneys listed in the Memorandum are employed at the
law firm of Shutts & Bowen in Miami, Florida. Judgment Creditor is seeking a rate of $340 per
hour for Jonathan P. Hart, Esq. [DE 30, p. 3], Mr. Hart’s standard rate is $370 per hour. Id.
Judgment Creditor is seeking a rate of 8450 per hour for Scott H. Silver, Esq. Id. Mr. Silver has
extensive experience in collection matters. Id. at p. 4.

Based upon the record evidence, the docket, and the Court’s own experience in assessing
the reasonableness of attorney’s fees, this Court finds that the attorneys’ hourly rates are
reasonable in comparison to the prevailing market rate in the relevant legal community. The
Court also notes that Judgment Creditor has not objected to the hourly rates.

2. Number of Hours Reasonably Expended

Next the Court must determine whether the hours billed were reasonable Judgment

Creditor’s counsel spent 2.2 hours total on reviewing Judgment Debtor’s Motion for Protective

Order and responding to it. The Court finds that the time billed was reasonable The Court also

 

notes that Judgment Debtor has not objected to the hours claimed by counsel. Therefore, the
total fee award is $825.00.
QQM_?_ILSLQE
Based on the foregoing, it is hereby ORDERED as follows:

1. Judgment Debtor shall reimburse Judgment Creditor for his attorney’s fees in the amount
of $825.00.

2. Judgment Debtor is ordered to make such payment to Judgment Creditor’s counsel on or
before January 18, 2019.

3. If Judgment Debtor fails to make full payment of 8825.00 to Judgment Creditor’s counsel
by January 18, 2019, Judgment Creditor may file a motion for entry of judgment against
Judgment Debtor and/or for any further relief.

4. JUDGMENT DEBTOR IS HEREBY ADVlSED THAT, IF HE FAILS TO FULLY
COMPLY WITH THIS ORDER AND FAILS TO PAY THE AWARD OF
ATTORNEY’S FEES AS ORDERED BY THIS COURT, A JUDGMENT MAY BE
ENTERED AGAINST HIM, CONTEMPT PROCEEDINGS MAY BE
INSTITUTED AGAINST HIM, AND HE MAY BE FOUND IN CONTEMPT OF
COURT, ADDITIONALLY, FURTHER SANCTIONS MAY BE IMPOSED UPON
HIM, INCLUDING BUT NOT LIMITED T0 A FURTHER AWARD OF COSTS
AND ATTORNEY’S FEES.

5. Judgment Creditor is DIRECTED to forthwith email a copy of this Order to Judgment

Debtor.

 

 

 

6. The Clerk of Court is DIRECTED to mail a copy of this Order to Judgment Debtor
Frederick J. Keitel, 111, P.O. Box 3243, Palm Be:Zi, Florida 33480.
DONE AND ORDERED in Chambers this i`cWof January, 2019 at West Palm
Beach, Palm Beach County, in the Southern District of Florida.

WILLIAM MATTHEWMAN
UNITED STATES MAGISTRATE JUDGE

